                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT



Genna Steele, individually and on behalf              CASE NO. 3:20-cv-00731-KAD
of a class of all persons and entities
similarly situated,

                   Plaintiff,

       -against-

EducationDynamics, LLC,

                   Defendant.



                   DEFENDANT EDUCATIONDYNAMICS, LLC’S
                 MOTION TO DISMISS PLAINTIFF’S CLASS ACTION
               COMPLAINT AND TO STRIKE CERTAIN ALLEGATIONS

       Defendant EducationDynamics, LLC (“Defendant” or “EDDY”) moves to dismiss the

Complaint dated May 28, 2020 (Dkt. 1, “Complaint” or “Compl.”) in its entirety pursuant to Rules

8, 12(b)(1), and 12(b)(6) of the Federal Rules of Civil Procedure, and to strike certain allegations

pursuant to Rule 12(f) for the reasons more particularly set forth in the accompanying

Memorandum of Law.

       WHEREFORE, Defendant respectfully moves the Court to enter an order dismissing the

Complaint in its entirety, along with such other, further and different relief as the Court deems

just, equitable and proper.




                                                                  ORAL ARGUMENT REQUESTED
                             Respectfully submitted,

Dated: August 21, 2020       THE DEFENDANT
                             EDUCATIONDYNAMICS, LLC

                         By: /s/ James E. Nealon
                             James E. Nealon (ct08161)
                             WITHERS BERGMAN LLP
                             1700 East Putnam Avenue, Suite 400
                             Greenwich, CT 06830-1366
                             Tele: (203) 302-4100
                             Fax: (203) 302-6611
                             James.nealon@withersworldwide.com

                              - and -

                             Christine M. Reilly
                             (pro hac vice)
                             MANATT, PHELPS & PHILLIPS, LLP
                             2049 Century Park East
                             Suite 1700
                             Los Angeles, CA 90067
                             Tele: (310) 312-4000
                             CReilly@manatt.com

                             Danielle C. Newman
                             (pro hac vice)
                             MANATT, PHELPS & PHILLIPS, LLP
                             7 Times Square
                             New York, NY 10036
                             Tele: (212) 790-4500
                             DNewman@manatt.com

                             Attorneys for Defendant
                             EducationDynamics, LLC




                         2
                                CERTIFICATION OF SERVICE

       I hereby certify that on August 21, 2020, the attached Motion to Dismiss was

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all counsel of record.



                                                        By: /s/ James E. Nealon




                                                   3
